Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Ensco plc Subsidiaries as ofDecember 31,2011 Company Name Jurisdiction Andre Maritime Ltd. Bahamas C.A. Foravep Venezuela Caland Boren B.V. Netherlands Dupont Maritime Ltd. Liberia Durand Maritime S.A.S. France ENSCO (Barbados) Limited Cayman ENSCO (Bermuda) Limited Bermuda Ensco (Thailand) Limited Thailand ENSCO Arabia Co. Ltd. Saudi Arabia ENSCO Asia Company LLC Texas ENSCO Asia Pacific Pte. Limited Singapore ENSCO Associates Company Cayman ENSCO Australia Pty. Limited Australia ENSCO Brazil Servicos de Petroleo Ltda. Brazil ENSCO Capital Limited Cayman ENSCO Corporate Resources LLC Delaware ENSCO de Venezuela, S.R.L. Venezuela Ensco Deepwater International Coöperatief U.A. Netherlands ENSCO Deepwater LLC Delaware ENSCO Development Limited Cayman Ensco do Brasil Petróleo e Gas Ltda. Brazil ENSCO Drilling (Caribbean), Inc. Cayman ENSCO Drilling Company (Nigeria) Ltd. Nigeria ENSCO Drilling Company LLC Delaware ENSCO Drilling Limited Cayman ENSCO Drilling Mexico LLC Delaware ENSCO Drilling Venezuela, Inc. Cayman Ensco Endeavors Limited Cayman Ensco Finance Co. LLC Delaware ENSCO Finance Limited UK Ensco France S.A.S. France ENSCO Gerudi (M) Sdn. Bhd. Malaysia ENSCO Global GmbH Switzerland Ensco Global I Ltd. BVI ENSCO Global Investments LP England Ensco Global IV Ltd. BVI ENSCO Global Limited Cayman Ensco Global Offshore Drilling Ltd. BVI ENSCO Global Resources Limited UK Ensco Holdco Limited UK ENSCO Holding Company Delaware ENSCO Holland B.V. Netherlands ENSCO Incorporated Texas Ensco Intercontinental GmbH Switzerland ENSCO International Incorporated Delaware Ensco International Management GP LLC Delaware Ensco International Management LP LLC Delaware ENSCO Investments LLC Nevada ENSCO Labuan Limited Malaysia ENSCO Limited Cayman Ensco Management Corp. BVI ENSCO Maritime Limited Bermuda ENSCO Netherlands Ltd. Cayman ENSCO Oceanics Company LLC Delaware ENSCO Oceanics International Company Cayman ENSCO Offshore Company Delaware ENSCO Offshore International Company Cayman ENSCO Offshore International Holdings Limited Cayman ENSCO Offshore International Inc. Marshall Islands Ensco Offshore International LLC Delaware Ensco Offshore Petróleo e Gas Ltda. Brazil ENSCO Offshore U.K. Limited UK ENSCO Overseas Limited Cayman ENSCO Resources Management Limited Cayman ENSCO Services Limited UK ENSCO Services LLC Delaware Ensco South Pacific LLC Delaware Ensco Synergies LLC Delaware Ensco Tennessee LLC Delaware Ensco Transnational Limited Cayman ENSCO U.K. Limited UK ENSCO United Incorporated Delaware ENSCO Universal Limited UK Ensco Vistas Limited Cayman Ensco Wisconsin LLC Delaware ENSCO Worldwide GmbH Switzerland ENSCO Worldwide Investments Limited UK EnscoMadeira Holdings SGPS, Unipessoal Lda. Madeira Forasub B.V. Netherlands Forinter Limited Channel Islands International Technical Services LLC Delaware Internationale de Travaux et de Materiel (I.T.M.)S.A.S. France Larcom Insurance Ltd. Bermuda Martin Maritime Ltd. Bahamas Medfor (L) Ltd. Labuan P.T. ENSCO Sarida Offshore Indonesia Petroleum Finance Corporation Cayman Petroleum International PTE Ltd. Singapore Petroleum Supply Co. Delaware Pride Arabia Co. Ltd. Saudi Arabia Pride Deepwater (BVI) 1, Ltd. BVI Pride Deepwater (BVI) 2, Ltd. BVI Pride Deepwater USA, Inc. Delaware Pride Foramer S.A.S. France Pride Forasol Drilling Nigeria Ltd. Nigeria Pride Forasol S.A.S. France Pride Global II Ltd. BVI Pride Global III Ltd. BVI Pride Global Offshore Nigeria Ltd. Nigeria Pride International Egypt LLC Egypt Pride International Ltd. BVI/Barbados Pride International Management Co. LP Texas Pride International Services, Inc. Delaware Pride International, Inc. Delaware Pride North America LLC Delaware Somaser S.A.S. France Sonamer Angola Ltd. Bahamas Sonamer Drilling International Limited Bahamas Sonamer Jack-Ups Ltd. Bahamas Sonamer Limited Bahamas Sonamer Perfuracoes Ltd. Bahamas
